Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.673 Filed 09/23/20 Page 1 of 32




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

H.G., an individual,

      Plaintiff,                                            Case No. 19-cv-13622
                                                            Hon. Matthew F. Leitman
v.

INTER-CONTINENTAL HOTELS
CORPORATION and
MARRIOTT INTERNATIONAL, INC.

     Defendants.
__________________________________________________________________/

 OPINION AND ORDER (1) GRANTING DEFENDANTS’ MOTIONS TO
 DISMISS (ECF Nos. 19, 20) AND (2) GRANTING PLAINTIFF’S MOTION
          TO PROCEED UNDER A PSEUDONYM (ECF No. 2)

      In this action, Plaintiff H.G. alleges that she was the victim of sex trafficking

at two hotels in Michigan: the Holiday Inn Express and Suites – Downtown Detroit

(the “Holiday Inn”) and the Fairfield Inn, by Marriott – Ann Arbor (the “Fairfield

Inn”). She pleads facts suggesting that staff at these hotels knew or should have

known that she was being sex trafficked, that they could have acted to prevent or

interfere with the trafficking, and that they failed to do so. But she has not sued the

owners of the hotels or the staff members who worked at the hotels. Instead, she has

sued the franchisors who granted franchises to the owners of the hotels: Defendants

Inter-Continental Hotels Corporation (“IHC”) and Marriott International, Inc.

(“Marriott”). She brings claims against Defendants under the federal William


                                          1
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.674 Filed 09/23/20 Page 2 of 32




Wilberforce Trafficking Victim Protection Reauthorization Act of 2008 (the

“TVPRA”) and under Michigan law for negligence.

      Defendants have now moved to dismiss H.G.’s claims. (See Mots. to Dismiss,

ECF Nos. 19, 20.) The allegations that H.G. makes are deeply disturbing, and the

Court feels horribly about what she apparently had to endure. But the Court

nonetheless must conclude that her claims fail as a matter of law. Her allegations

do not satisfy the state-of-mind element of her TVPRA claims, and her negligence

claims are barred by Michigan’s three-year statute of limitations.         The Court

therefore GRANTS Defendants’ motions to dismiss and dismisses H.G.’s claims

with prejudice.

                                          I

                                          A

      H.G. is a native of the Detroit, Michigan area.1 (See Am. Compl. at ¶89, ECF

No. 15, PageID.218.) In the summer of 2003, when H.G. was 17 years old, she was

introduced to a sex trafficker. (See id.) That trafficker “would thereafter find her at

school or in the community and forcibly remove her, bringing her to [the Fairfield

Inn and the Holiday Inn] against her will.” (Id.) At these hotels, “from approximately

2003-2011,” H.G. was “subject[ed] to repeated instances of rape, physical abuse,


1
 For purposes of the pending motions to dismiss under Rule 12(b)(6) of the Federal
Rules of Civil Procedure, the Court accepts as true the allegations in H.G.’s First
Amended Complaint.

                                          2
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.675 Filed 09/23/20 Page 3 of 32




verbal abuse, exploitation, psychological torment, kidnapping, and false

imprisonment.” (Id. at ¶88, PageID.217-218.)

      H.G.’s trafficker and his associates did not try to hide their sexual exploitation

of H.G. from the staff at the Holiday Inn and the Fairfield Inn. On the contrary, “at

all times” that H.G. was “kept” at the hotels, “her trafficker or one of his partners

was stationed downstairs in the lobby in public view, standing surveillance as H.G.

repeatedly serviced buyers of commercial sex.” (Id. at ¶¶ 93, 104, PageID.218-220.)

Likewise, “H.G.’s trafficker forcefully delivered her to the hotel[s] and escorted her

straight through the hotel[s’] front door[s] directly passed [sic] the front desk[s] to

[] room[s] that he had previously rented. This display occurred numerous times and

H.G. was often visibly impaired by drugs.” (Id. at ¶¶ 91, 101, PageID.218, 220.) In

addition, on “[t]he days [that] H.G. was kept at [Defendants’ hotels] there was a

constant stream of male visitors to her room[s] straight from the main lobby and

front doors so that the foot traffic was both voluminous and obvious.” (Id. at ¶¶ 94,

103 PageID.219, 220.) Finally, “there would be multiple broken objects, used

condoms, and other sex paraphernalia left behind in the rooms. Additionally, blood

was often splattered all throughout the rooms from H.G.’s beatings and injuries.”

(Id. at ¶114, PageID.222.)

       At one point, H.G. even “requested help … from the front desk [at the

Holiday Inn] as she displayed blood running down her leg.” (Id. at ¶106,



                                          3
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.676 Filed 09/23/20 Page 4 of 32




PageID.221.) On that occasion, even though “H.G. was visibly in danger and

requir[ed] immediate medical attention, [] she received no assistance and her

trafficker pushed her back upstairs.” (Id.) At other times, “H.G. left the Fairfield Inn

[] through the front door and past the staffed front desk in apparent need of medical

assistance and would go directly to the hospital.” (Id. at ¶96, PageID.219.)

      “H.G. kept trying to escape [her traffickers] but the harassment continued until

she moved to the west coast in June 2011.” (Id. at ¶117, PageID.223.) In 2017, H.G.

“was medically treated for what was long term effects of repeated physical trauma”

suffered as a result of her “being trafficked for commercial sex” at the Holiday Inn

and Fairfield Inn. (Id. at ¶120, PageID.223.)

                                           B

      The Holiday Inn and the Fairfield Inn are owned and operated by entities or

individuals who are not parties to this civil action. (See id. at ¶74, PageID.200.)

Those owner/operators are franchisees of Defendants. (See id.)

      H.G. insists that even though Defendants neither own nor operate Holiday Inn

and Fairfield Inn directly, they “exercise [] an ongoing and systemic right of control”

over those hotels. (Id.) According to H.G., Defendants assert this control by

directing “the means and methods of how [the hotels] conduct[] daily business

through one or more of the following actions”:




                                           4
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.677 Filed 09/23/20 Page 5 of 32




             1. hosting online bookings on Defendant[s’] domain;
             2. requiring [the hotels] to use Defendant[s’] customer
             rewards program;
             3. setting employee wages;
             4. making employment decisions;
             5. advertising for employment;
             6. sharing profits;
             7. standardized training methods for employees;
             8. building and maintaining the facility in a manner
             specified by the owner;
             9. standardized or strict rules of operation;
             10. regular inspection of the facility and operation by
             owner;
             11. fixing prices; and/or
             12. other actions that deprive [the hotels] of independence
             in business operations.

(Id. at ¶86(a)(vi), PageID.205-206; see also id. at ¶87(a)(v), PageID.212-213.)

Moreover, the hotels pay “around 10% of their total revenue back to [Defendants]

and [are] required to develop and maintain [their] propert[ies] in accordance with

[Defendants’] brand standards as they are laid out in franchise agreement[s].” (Id. at

¶77-78, PageID.201.)       Defendants enforce these “standards through periodic

inspections and even termination of the [franchise] agreement[s] … if the [hotels

are] found to be inadequate.” (Id. at ¶¶ 79-80, ECF No. 201-202.)

                                            C

      H.G. contends that Defendants “knew or should have known that sex

trafficking in hotels was industry wide, includ[ing] at its hotels, and that a significant

portion of all sex trafficking was taking place at [their] hotels.” (Id. at ¶41,

PageID.192.) She says that “between at least 2003 and 2011, each Defendant held

                                            5
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.678 Filed 09/23/20 Page 6 of 32




meetings among its executives, directors and managers at which sex trafficking in

hotels was discussed.” (Id. at ¶29, PageID.190.) And “during at least the 2003 to

2011 time period, emails were exchanged by employees of each Defendant that

related to sex trafficking in hotels including Defendants’ hotels.” (Id. at ¶30,

PageID.190.) Finally, “from 2003 until 2011, each Defendant received information

from media reports and/or law enforcement indicating that sex trafficking had

occurred at one of its hotels.” (Id. at ¶50, PageID.194.)

                                          II

      H.G. filed her initial Complaint on December 9, 2019. (See Compl., ECF No.

1.) She brought two counts against each Defendant. Counts I and II alleged that

Defendants were negligent under Michigan law. Counts III and IV alleged that

Defendants violated the TVPRA. (See id.)

      Defendants moved to dismiss under Federal Rule of Civil Procedure 12(b)(6).

(See Mots., ECF Nos. 10, 11.) They argued that H.G.’s TVPRA claims failed on the

merits as a matter of law because, among other things:

       She did not plausibly allege that Defendants participated in a sex

          trafficking venture involving her. (See, e.g., IHC Mot. to Dismiss, ECF

          No. 10, PageID.109.);

       Her “allegations concerning purported trafficking at other [hotels under

          Defendants’ brands did] not sufficiently show that [Defendants], the


                                          6
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.679 Filed 09/23/20 Page 7 of 32




          purported franchisor[s], had knowledge of this alleged sex trafficking.”

          (Id., PageID.118; emphasis in original.);

         She failed to “allege any facts that ‘should have alerted’ [Defendants] (as

          opposed to, perhaps, the franchisee hotel owner or hotel operator) to [her]

          trafficking.” (Id.); and

       To the extent she was seeking to hold Defendants vicariously liable for the

          acts and/or omissions of their franchisees, she did not “plead facts

          sufficient to allege that [Defendants], as [] purported franchisor[s], or as []

          alleged principal[s] in an agency relationship with the franchisee[s], [were]

          liable for the alleged acts of the franchisee hotel owner[s].” (ECF No. 10,

          PageID.119.).

      In the alternative, Defendants argued that H.G.’s TVPRA and negligence

claims were barred by the applicable statutes of limitations. (See id., PageID.109.)

      On February 11, 2020, the Court entered an order granting H.G. leave to file

a First Amended Complaint. (See Order, ECF No. 13.) In that order, the Court

highlighted Defendants’ arguments that H.G.’s claims were barred by the statutes of

limitations and that H.G. had “failed to plead sufficient facts to support the essential

elements of her TVPRA claim and to hold Defendants liable for the alleged

trafficking.” (Id., PageID.166.) The Court then granted H.G. “the opportunity to file

a First Amended Complaint in order to remedy the purported pleading defects that


                                           7
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.680 Filed 09/23/20 Page 8 of 32




Defendants have raised in their motions to dismiss.” (Id.) The Court also told H.G.

that this was her opportunity to add any and all factual allegations that could support

her claims:

              The Court does not anticipate allowing H.G. another
              opportunity to amend to add factual allegations that she
              could now include in her First Amended Complaint.
              Simply put, this is H.G.’s opportunity to allege any and all
              additional facts, currently known to her, that may cure the
              alleged pleading deficiencies in the Complaint and that
              could support the essential elements of her claim.

(Id.)

        H.G. filed a First Amended Complaint on March 10, 2020. (See Am. Comp.,

ECF No. 15.) In that amended pleading, H.G. re-alleged her negligence and TVPRA

claims, and she added some additional factual allegations to support those claims.

(See id.) Defendants again moved to dismiss under Rule 12(b)(6). (See Mots., ECF

Nos. 19, 20.) And they again argued that H.G. had failed to sufficiently allege that

(1) they participated in a sex trafficking venture involving H.G., (2) they knew or

should have known of sex trafficking by the venture that trafficked H.G., and/or (3)

they controlled the actions of their franchisees such that they could be held

vicariously liable for the franchisees’ acts and omissions. Defendants also again

argued that H.G.’s TVPRA and negligence claims were time barred.

        The Court held hearings on the motions to dismiss on August 12, 2020, and

August 27, 2020.



                                           8
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.681 Filed 09/23/20 Page 9 of 32




                                          III

      “To survive a motion to dismiss” under Rule 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible

when a plaintiff pleads factual content that permits a court to reasonably infer that

the defendant is liable for the alleged misconduct. See id. When assessing the

sufficiency of a plaintiff’s claim, a district court must accept all of a complaint’s

factual allegations as true. See Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 512 (6th

Cir. 2001). “Mere conclusions,” however, “are not entitled to the assumption of

truth. While legal conclusions can provide the complaint’s framework, they must

be supported by factual allegations.” Iqbal, 556 U.S. at 664. A plaintiff must

therefore provide “more than labels and conclusions,” or “a formulaic recitation of

the elements of a cause of action” to survive a motion to dismiss. Twombly, 550 U.S.

at 555. “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

                                          IV

                                           A

      The Court begins with H.G.’s claims under the TVPRA. Congress first

enacted the Trafficking Victims Protection Act in 2000. See Pub. L. No. 106–386,



                                           9
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.682 Filed 09/23/20 Page 10 of 32




 114 Stat. 1464 (2000). “[T]he original Act did not contain a private right of action.”

 Griffin v. Alamo, 2016 WL 7391046, at *2 (W.D. Ark. Dec. 21, 2016). But in 2003,

 Congress amended and reauthorized the Act through the TVPRA. The TVPRA

 “established a civil remedy for victims of various forms of trafficking violations.”

 Id. (citing Pub. L. No. 108-193, 117 Stat. 2875 (2003)). Congress amended and

 reauthorized the Act again on December 23, 2008. In that amendment, “Congress

 expanded the TVPRA’s civil remedy provision, 18 U.S.C. § 1595, to allow

 trafficking victims to recover damages and reasonable attorneys’ fees from

 perpetrators and established a ‘financial beneficiary prong’ which allows victims to

 recover similar relief from those who knowingly benefit, financially or otherwise,

 from a violation of the TVPRA.” Id. As amended, the TVPRA now provides that:

                An individual who is a victim of a violation of this chapter
                may bring a civil action against the perpetrator (or
                whoever knowingly benefits, financially or by
                receiving anything of value from participation in a
                venture which that person knew or should have known
                has engaged in an act in violation of this chapter) in an
                appropriate district court of the United States and may
                recover damages and reasonable attorney’s fees.

 18 U.S.C. § 1595(a) (emphasis added). It is the “financial beneficiary prong” of the

 TVPRA (in bold above) under which H.G. attempts to recover from Defendants in

 this action.




                                            10
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.683 Filed 09/23/20 Page 11 of 32




                                              B

        A claim under the “financial beneficiary prong” of the TVPRA has three

 elements: (1) that the defendant “knowingly benefit[ted],” (2) “from participation in

 a venture,” (3) “which [the defendant] knew or should have known has engaged” in

 sex trafficking. 18 U.S.C. § 1595(a). A plaintiff may satisfy these elements in one

 of two ways. She may show that the defendant’s own acts, omissions, and state of

 mind establish each element. Alternatively, she may impute to the defendant the

 acts, omissions, and state of mind of an agent of the defendant. The former is

 referred to as “direct liability” and the latter as “indirect liability.” See, e.g., A.B. v.

 Hilton Worldwide Holdings, Inc., 2020 WL 5371459, at *6 (D. Ore. Sept. 8, 2020);

 B.M. v. Wyndham Hotels & Resorts, Inc., 2020 WL 4368214, at *4 (N.D. Cal. July

 30, 2020).

        Here, H.G. attempts to establish both direct and indirect liability. Defendants

 argue that she has failed to plausibly allege either theory. The Court agrees.2




 2
   At several points in this Opinion and Order, the Court discusses the allegations
 made against, and the defenses raised by, Defendants jointly. The Court does so for
 the sake of brevity and clarity and because H.G. has raised substantially similar
 allegations against both Defendants. The Court acknowledges that IHC and Marriott
 are “unrelated companies and that [H.G.] must separately allege facts against each
 [D]efendant to support her claims.” Wyndham Hotels, 2020 WL 4368214, at *4.


                                             11
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.684 Filed 09/23/20 Page 12 of 32




                                           1

       H.G.’s direct liability claim fails because she has not sufficiently alleged the

 third element of that claim – the element that focuses on Defendants’ knowledge of

 alleged sex trafficking.3 To satisfy that element, a plaintiff must plead facts showing

 that the defendant knew or should have known of sex trafficking by the particular

 venture in which the defendant allegedly participated. Indeed, the plain language

 of the financial beneficiary prong clearly links the required knowledge to the venture

 in which the defendant purportedly participated. As noted above, that prong makes

 a defendant liable for knowingly benefitting “from participation in a venture which

 [he] knew or should have known has engaged” in sex trafficking. 18 U.S.C. §

 1595(a). The “knew or should have known” language appears in the “which” clause,

 and that clause is focused directly on the “venture” in which the defendant

 “participat[ed].” Accordingly, the relevant state-of-mind inquiry for purposes of the

 third element focuses on whether the defendant knew or should have known of sex

 trafficking by the venture in which he allegedly participated. It thus follows that a

 defendant’s “knowledge or willful blindness of a general sex trafficking problem …

 does not satisfy the mens rea requirements” of a claim under the financial beneficiary




 3
   Because the Court concludes that H.G. has failed to plausibly allege the third
 element of her TVPRA claims, the Court does not reach the question of whether she
 has sufficiently alleged the other two elements.


                                           12
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.685 Filed 09/23/20 Page 13 of 32




 prong. S.J. v. Choice Hotels International, Inc., --- F.Supp.3d ---, 2020 WL 4059569,

 at *5 (E.D.N.Y. July 20, 2020).

       H.G.’s state-of-mind allegations fall short because she has not plausibly

 alleged that Defendants knew or should have known of sex trafficking by the

 ventures in which they allegedly participated.         She contends that Defendants

 participated in the ventures that trafficked her for sex (see, e.g., First Am. Compl. at

 ¶¶ 16, ECF No. 16, 121-122, 129-130, 153, 158, PageID.183, 223-224, 225, 229,

 231), but she has not identified specific facts, known to these Defendants, that would

 have or should have put them on notice of any unlawful activity – much less sex

 trafficking – by those particular ventures. Instead, she highlights numerous facts

 that should have alerted Defendants’ franchisees to sex trafficking by the venture.

 (See, e.g., First Am. Compl. at ¶¶ 91-114, PageID.218-222.) But the franchisees’

 alleged knowledge does not support H.G.’s direct liability theory because that theory

 depends upon Defendants’ own states of mind. See Wyndham Hotels, 2020 WL

 4368214 at *6 (holding that plaintiff could not rest direct liability claim against hotel

 franchisors upon allegations “that the staff at the franchisee hotels where Plaintiff

 was trafficked knew or should have known about her trafficking”); Hilton

 Worldwide, 2020 WL 5371459 at ** 8-9 (dismissing direct liability claim against

 hotel franchisors that rested upon facts allegedly known by the staff at the franchisee-

 owned “hotel where Plaintiff was trafficked”); Choice Hotels, 2020 WL 4059569 at



                                            13
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.686 Filed 09/23/20 Page 14 of 32




 ** 4-5 (dismissing direct liability claim against hotel franchisor that rested upon

 “dramatic examples of sex trafficking” that were apparent to “staff” at franchisee-

 owned hotels).4

       H.G. also attempts to establish the third element of her claim by pleading that

 Defendants “knew or should have known that trafficking was taking place from at

 least 2003 – 2011” at the Holiday Inn and Fairfield Inn (where she was allegedly

 trafficked). (Id. at ¶¶ 33-34, PageID.191.)         However, these allegations are

 insufficient to establish the state-of-mind element of her claim for two reasons. First,

 they are conclusory and are not supported by specific factual allegations that, if

 proven, would establish Defendants actually knew or should have known of the

 trafficking at these two hotels.      Second, these allegations do not show that

 Defendants knew or should have known of sex trafficking by the particular venture

 in which they allegedly participated. That Defendants knew or should have known

 about trafficking by other (or unspecified) ventures in which they are not alleged to

 have participated is not enough under the financial benefit prong of the TVPRA.

        In her next attempt to establish that IHC acted with the requisite state of mind,

 H.G. highlights that the Holiday Inn is located in an area “known for a high incidence

 of crime and prone to sex trafficking activity on and around the hotel premises.”


 4
   Moreover (and in any event), for the reasons explained below (see Section IV(C),
 infra), H.G. has failed to allege a plausible basis for imputing the franchisees’
 knowledge to Defendants.

                                           14
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.687 Filed 09/23/20 Page 15 of 32




 (First Am. Compl. at ¶86(iii), ECF No. 15, PageID.203). But this allegation still

 says nothing about whether IHC knew or should have known of sex trafficking by

 the particular venture in which it allegedly participated.5

       Finally, H.G. maintains that Defendants had the requisite state of mind

 because they knew that sex trafficking was occurring in at least some hotels

 operating under their brand names and was occurring more broadly in the hotel

 industry. (See, e.g. id. at ¶¶ 35-42, 66-71, PageID.190-192, 199-200.) But, again,

 these allegations that Defendants were generally aware of sex trafficking in the hotel

 industry and at some properties operating under their brand names fall short of

 establishing that Defendants knew or should have known of sex trafficking by the

 ventures in which they purportedly participated.

       For all of these reasons, H.G.’s state-of-mind allegations are insufficient, and

 her direct liability theory fails as a matter of law.

                                             2

       H.G. counters that her state-of-mind allegations are sufficient under M.A. v.

 Wyhdham Hotels & Resorts, Inc., 425 F.Supp.3d 959 (S.D. Ohio 2019). In that case,


 5
   In addition, a footnote to this allegation underscores its insufficiency. The footnote
 cites a news story from 2017 as the support for the allegation that IHC knew or
 should have known of the sex trafficking problem in and around the Holiday Inn.
 The alleged trafficking of H.G. concluded in 2011. (See First Am.Compl. at ¶ 88,
 ECF No. 15, PageID.217-218.) Thus, the article – which says nothing about the
 particular venture in which IHC allegedly participated – does not support any
 inference concerning IHC’s knowledge during the relevant time frame.

                                            15
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.688 Filed 09/23/20 Page 16 of 32




 a plaintiff alleged that she had been trafficked at hotels owned by franchisees of the

 corporate franchisor-defendants. And, like H.G., the plaintiff alleged that the

 franchisors either “knew or should have known that [their] defendant hotel locations

 were in an area known for sex trafficking activity.” Id. at 967. The plaintiff further

 alleged that “despite knowledge of the problem of sex trafficking in its hotels,” one

 of the corporate defendants “did not require that employees participate in training to

 prevent human trafficking.” Id. Finally, the plaintiff alleged that she “observed some

 of the same hotel staff over the course of the time she was trafficked for sex at the

 [d]efendant hotel properties,” that “[a]t each of the [d]efendants’ hotel properties,

 [she] was routinely escorted by her trafficker in view of the front desk after her

 trafficker paid in cash for the reserved room out of which the sex trafficking venture

 was housed,” and “[d]espite her desperate pleas and screams for help, after being

 beaten or choked at the [d]efendants’ hotel properties, the hotel staff ignored her and

 did nothing to prevent the ongoing and obvious torture she endured while she was

 regularly trafficked for sex at [d]efendants’ hotel properties.” Id. The court held

 that, based on these allegations, the plaintiff had sufficiently pleaded the defendants’

 state of mind:

              The question, then, is whether Plaintiff has alleged
              sufficient facts at this stage to show Defendants should
              have known about the sex trafficking venture. [….] This
              Court finds that M.A.’s allegations are sufficient to meet
              the negligence standard in § 1595 for purposes of
              surviving a Motion to Dismiss. M.A. has alleged that

                                           16
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.689 Filed 09/23/20 Page 17 of 32




              Defendants were on notice about the prevalence of sex
              trafficking generally at their hotels and failed to take
              adequate steps to train staff in order to prevent its
              occurrence. She also alleges facts specific to her own sex
              trafficking, including a number of signs she alleges should
              have alerted staff to her situation. These allegations are
              sufficient to survive a 12(b)(6) motion to dismiss.

 Id. (emphasis in original).

       For at least two reasons, M.A. does not persuade the Court that H.G.’s state-

 of-mind allegations are sufficient. First, there is a critical distinction between the

 allegations in M.A. and those here. The plaintiff in M.A. plausibly alleged that the

 defendants’ franchisees (i.e., the individual hotel owners) were agents of the

 defendants. See id. at 971-972. For that reason, the court imputed to the defendants

 the knowledge of the hotel owners and the hotel staff. Indeed, the court expressly

 relied upon facts known to the hotel staff members as support for its conclusion that

 the plaintiff’s state-of-mind allegations were sufficient. See id. at 967. Here, in sharp

 contrast (and for the reasons stated below, see Section IV(C), infra), H.G. has not

 plausibly alleged that Defendants’ franchisees were agents of Defendants. Thus,

 unlike in M.A., the knowledge of staff at the Holiday Inn and Fairfield Inn may not

 be imputed to Defendants. Accordingly, one key basis on which the court in M.A.

 found the state-of-mind allegations in that case to be sufficient is missing here.

       Second, the Court respectfully disagrees with the conclusion of the court in

 M.A. that a plaintiff may sufficiently plead a defendant’s state of mind by alleging



                                            17
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.690 Filed 09/23/20 Page 18 of 32




 that the defendant was “on notice about the prevalence of sex trafficking generally

 at [its] hotels.” Id. at 967 (emphasis added). For all the reasons stated above, this

 Court concludes that in order to state a viable TVPRA claim, a plaintiff must allege,

 among other things, that the defendant knew or should have known of sex trafficking

 by the particular sex-trafficking venture in which the defendant is alleged to have

 participated. The Court agrees with the court in Choice Hotels that a defendant’s

 “knowledge or willful blindness of a general sex trafficking problem … does not

 satisfy the mens rea requirements” of a claim under the financial beneficiary prong.

 Choice Hotels, 2020 WL 4059569, at *5.

       For all of these reasons, M.A. does not persuade the Court that H.G.’s state-

 of-mind allegations are sufficient.

                                          C

       The Court now turns to H.G.’s theory of indirect liability under the TVPRA.

 Under that theory, H.G. alleges that Defendants’ franchisees who operated the

 Holiday Inn and the Fairfield Inn were agents of Defendants. Thus, H.G. contends,

 the franchisees’ knowledge of sex trafficking by the venture that trafficked her may

 be imputed to Defendants, and Defendants may be held vicariously liable for the

 franchisees’ violations of the TVPRA. The Court concludes that this theory fails

 because H.G. has not plausibly alleged that the franchisees were agents of

 Defendants.



                                          18
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.691 Filed 09/23/20 Page 19 of 32




       Under Michigan law,6 “the test for a principal-agent relationship is whether

 the principal has the right to control the agent.” Little v. Howard Johnson Co., 455

 N.W.2d 390, 393 (Mich. App. 1990) (internal citation omitted). In the context of

 franchisor-franchisee relationships, “a franchisor must have the right to control the

 day-to-day operations of a franchisee in order to establish an agency relationship.”

 Id. “It is not enough that the owner retained mere contractual control, the right to

 make safety inspections, or general oversight.” Id. at 394.

       H.G. has failed to plausibly allege that Defendants have “day-to-day” control

 over the Holiday Inn and Fairfield Inn respectively. H.G.’s primary allegations

 regarding Defendants’ control over their franchisee hotels are located in paragraphs

 86(a)(vi) and 87(a)(v) of the First Amended Complaint. As quoted above, in those

 paragraphs, H.G. alleges:

              Defendant IHG is/was in an agency relationship with the
              Holiday Inn® Express and Suites – Detroit Downtown by
              offering public lodging services in the hotel. This agency

 6
   There is a split of authority with respect to whether state common law or federal
 common law applies to the question of whether a party can be held indirectly liable
 under the TVPRA based on an agency relationship. Compare Choice Hotels, 2020
 WL 40599569, at *5 (applying “New York agency law” to resolve whether plaintiff
 could rely “upon an agency theory to indirectly impose liability on the franchisor
 defendants under the TVPRA”) with Hilton Worldwide, 2020 WL 5371459, at *9
 (“examin[ing] vicarious liability as a question of federal common law”). Here, both
 parties analyzed this issue under state law. The Court will therefore treat the
 question as one that arises under Michigan law. In any event, for all of the reasons
 stated above, even if the Court applied the federal common law of agency, H.G.’s
 agency allegations are so deficient that she would fail to plausibly state an indirect
 liability theory under federal common law.

                                          19
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.692 Filed 09/23/20 Page 20 of 32




             relationship was created through Defendant IHG’s
             exercise of an ongoing and systemic right of control over
             Holiday Inn® Express and Suites – Detroit Downtown by
             Defendant IHG’s operations, including the means and
             methods of how Holiday Inn® hotels conducted daily
             business through one or more of the following actions:

                 1. hosting online bookings on Defendant[s’]
                 domain;
                 2. requiring [the hotels] to use Defendant[s’]
                 customer rewards program;
                 3. setting employee wages;
                 4. making employment decisions;
                 5. advertising for employment;
                 6. sharing profits;
                 7. standardized training methods for employees;
                 8. building and maintaining the facility in a manner
                 specified by the owner;
                 9. standardized or strict rules of operation;
                 10. regular inspection of the facility and operation
                 by owner;
                 11. fixing prices; and/or
                 12. other actions that deprive [the hotels] of
                 independence in business operations.

 (First Am. Compl. at ¶86(a)(vi), ECF No. 15, PageID.205-206; emphasis added. See

 also id. at ¶87(a)(v), PageID.212-213 (same allegation for Marriott).)

       H.G.’s use of the modifier “one or more” strips these allegations of any force.

 While she lists twelve ways that Defendants may exercise control, she cannot say

 and does not say that Defendants use more than one of the twelve methods of control.

 And she cannot say and does not say which one of the twelve forms of control

 Defendants allegedly use. Thus, these allegations are far too uncertain and vague to




                                         20
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.693 Filed 09/23/20 Page 21 of 32




 plausibly establish that Defendants controlled the franchisees’ operations to such an

 extent that the franchisees were Defendants’ agents.

       H.G.’s other allegations with respect to control are likewise insufficient to

 establish that the franchisees were Defendants’ agents. For instance, H.G. asserts

 that Defendants “exercise[] actual control over [their] franchisees through control

 over the brand standards which are reflected through the franchise agreements

 entered into with each franchisee subsidiary or operating hotel.” (Resp. Br., ECF No.

 21, PageID.342.) But “facts tending to show that the franchisors’ involvement was

 limited to uniformity and standardization of the brand” have been found to be

 insufficient to establish “complete control over the day-to-day operations of the

 franchisee’s business.” Choice Hotels, 2020 WL 40595969, at *6. See also Little,

 455 N.W.2d at 394 (holding that “franchise agreement [that] primarily insured the

 uniformity and standardization of products and services offered by a Howard

 Johnson restaurant” did not amount to “obligations” that “affect the control of daily

 operations”); Acedo v. DMAX, Ltd., 2015 WL 12696176, at *29 (C.D. Cal. 2015)

 (applying Michigan law, holding that plaintiff had failed to allege principal-agent

 relationship,   and   explaining    that        “[i]n   the   []   franchisor-franchisee

 context…Michigan courts have held that a franchisor’s retention of the right to set

 standards regarding products and services offered by the franchisee, its right to

 regulate furnishings and advertising used by the franchisee, and its right to inspect



                                            21
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.694 Filed 09/23/20 Page 22 of 32




 to determine compliance with the terms of the franchise agreement is insufficient to

 establish the existence of an agency relationship”). Indeed, the Court in Little

 specifically rejected the plaintiff’s argument that “an agency relationship is created

 where the franchisor retains the right to set standards regarding the products and

 services offered by the franchisee [and] the right to regulate such items as the

 furnishings and advertising used by the franchisee.” Little, 455 N.W.2d at 393.

       H.G. further argues that Defendants “exert[] dominion and control over its

 franchisees, and has control over the existence of the franchisor-franchisee

 relationship” because Defendants can “terminate” the franchise agreement if they

 are unhappy with how the franchisees are running their hotels. (Resp. Br., ECF No.

 21, PageID.344.) But the court in Little rejected the argument that “the right to hold

 the franchisee in breach of [a] franchise agreement” was sufficient to establish the

 kind of “day-to-day” control required to establish an agency relationship under

 Michigan law. Id.

       For all these reasons, H.G. has failed to sufficiently allege that Defendants’

 franchisees were agents of Defendants. Thus, H.G. has failed to advance a viable

 theory of indirect liability under the TVPRA.

       Because H.G. has failed to sufficiently plead Defendants’ direct or indirect

 liability under the financial benefit prong of the TVPRA, the Court DISMISSES her

 TVPRA claims.



                                          22
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.695 Filed 09/23/20 Page 23 of 32




                                            V

       Even if H.G. had plausibly alleged the essential elements of her TVPRA

 claims against Defendants, the bulk of those claims would still fail because they are

 barred by the applicable statute of limitations. In addition, the claims would fail to

 the extent they seek to recover based upon alleged acts and omissions occurring

 before December 23, 2008 – the effective date on which Congress amended the

 TVPRA to include the financial benefit prong – because that amendment to the

 TVPRA does not apply retroactively.

                                            A

       “A complaint is subject to dismissal without any further proof ‘if the

 allegations ... show that relief is barred by the applicable statute of limitations.’”

 Surles v. Andison, 678 F.3d 452, 458 (6th Cir. 2012) (quoting Jones v. Bock, 549

 U.S. 199, 215 (2007)). See also Pierce v. Oakland County, 652 F.2d 671, 672 (6th

 Cir. 1981) (affirming dismissal of complaint on statute of limitations grounds where

 “it was apparent from the face of the complaint that the three-year statute of

 limitations had run”). Here, it is clear from the face of the First Amended Complaint

 that the statute of limitations has run on a majority of H.G.’s TVPRA claims.

       The TVPRA has a ten-year statute of limitations. It provides that “no action

 may be maintained under subsection (a) unless it is commenced not later than the

 later of . . . 10 years after the cause of action arose; or (2) 10 years after the victim



                                            23
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.696 Filed 09/23/20 Page 24 of 32




 reaches 18 years of age, if the victim was a minor at the time of the alleged offense.”

 18 U.S.C. § 1595(c). H.G. filed this action on December 9, 2019. (See Compl., ECF

 No. 1.) Thus, H.G. may only pursue claims for alleged violations of the TVPRA

 that occurred after December 9, 2009 (ten years prior to the filing of her initial

 Complaint). But the bulk of her claims relate to trafficking that took place from

 2003-2008. Thus, even if H.G. had plausibly alleged the essential elements of her

 TVPRA claims, the portions of those claims resting on her trafficking prior to

 December 9, 2009, would be time-barred.7




 7
   Defendants would go further. They insist that the entirety of H.G.’s TVPRA claims
 are time barred. Defendants argue that “according to the Complaint, the latest date
 a cause of action could have accrued … was in 2008.” (IHC Mot. to Dismiss, ECF
 No. 20, PageID.302.) And they highlight that in paragraph 90 of the First Amended
 Complaint, H.G. alleges that she was trafficked “[b]etween the years 2003-2008.”
 (First Am. Compl. at ¶90, ECF No. 15, PageID.218.) Defendants insist that because
 H.G. did not file her initial complaint until 2019 – more than 10 years after she says
 that her trafficking ended in 2008 – no portion of H.G.’s TVPRA claims are timely
 filed. Defendants’ reading of the First Amended Complaint is not unreasonable.
 Indeed, under one reading of H.G.’s allegations, she was trafficked at the Holiday
 Inn and Fairfield Inn until 2008, ran away from her traffickers in 2009, and was not
 trafficked at either hotel after that time. However, that is not the only plausible
 reading of her allegations. And H.G. specifically alleges that she was trafficked at
 the Holiday Inn and the Fairfield Inn until at least 2011. (See id. at ¶88, PageID. 217-
 218.) At this stage of the proceedings, the Court will accept that allegation as true.
 Thus, if H.G. had sufficiently pleaded her TVPRA claims, a limited portion of those
 claims would have been timely.

                                           24
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.697 Filed 09/23/20 Page 25 of 32




                                            B

       H.G. would have also been barred from pursuing damages for the bulk of the

 alleged trafficking because that trafficking occurred before the adoption of the

 financial benefit prong of the TVPRA, and that prong does not apply retroactively.

       The “presumption” that a statute is not retroactive “is deeply rooted in our

 jurisprudence.” Landraf v. USI Film Products, 511 U.S. 244, 265 (1994). Thus,

 courts have “declined to give [a statute] retroactive effect … unless Congress had

 made clear its intent” that the statute should be retroactive. Id. at 270.

       Congress gave no indication that the financial benefit prong of the TVPRA

 applies retroactively. As explained above, Congress amended the TVPRA to add

 the financial benefit prong on December 23, 2008. The amendment says nothing

 about liability for actions that occurred prior to its enactment. For that reason,

 several courts have held that the amendment is not retroactive and does not create

 liability for actions prior to December 23, 2008. See, e.g., Griffin, 2016 WL

 7391046, at *4 (“the Court finds that the financial beneficiary prong of § 1595(a),

 as amended, should not be applied retroactively”); St. Louis v. Perlirtz, 2016 WL

 1408076, at * (D. Conn. Apr. 8, 2016) (“Because the amended version of § 1595 has

 the effect of increasing defendants’ liability for past conduct, it cannot be applied

 retroactively in the absence of a clear statement from Congress, which the statute




                                            25
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.698 Filed 09/23/20 Page 26 of 32




 lacks”). This Court likewise concludes that the financial benefit prong of the

 TVPRA does not apply retroactively to acts and omissions before its adoption.

       H.G. counters that she could pursue a claim under the financial benefit prong

 based upon acts and omissions occurring before its enactment because she “had

 unexpired negligence claims against [Defendants] at the time [the amendment was]

 enacted.” (Resp. to Mot. to Dismiss, ECF No. 22, PageID.425.) But whether H.G.

 had unexpired state-law negligence claims says nothing about whether the financial

 benefit prong of the federal TVPRA applies retroactively.

       For these reasons, the Court concludes that if H.G. had pleaded the essential

 elements of her TVPRA claims, she nonetheless would have been barred from

 recovering damages from Defendants for any alleged wrongdoing that occurred at

 the Holiday Inn or Fairfield Inn prior to the December 23, 2008, amendment of the

 TVPRA.

                                           VI

       The Court next turns to H.G.’s negligence claims under Michigan law. Those

 claims are barred by the statute of limitations.

       As H.G. acknowledges, under Michigan law, “a claim for ordinary negligence

 must be brought within three years after a person is injured.” (H.G. Resp. Br., ECF

 No. 21, PageID.346, citing Mich. Comp. Laws § 600.5805.) As described above,

 H.G. claims that her trafficking ended, at the latest, in 2011. (First Am. Compl. at



                                           26
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.699 Filed 09/23/20 Page 27 of 32




 ¶88, ECF No. 15, PageID.217-218). Thus, H.G. had to file her negligence claims

 under Michigan law by no later than 2014. She did not. She filed this action in

 2019. Her negligence claims were filed too late.

       H.G. counters that her negligence claims are timely because those claims

 “arose” when she “learned of the long-term effects of her trafficking in 2017.” (Id.,

 PageID.347.) But H.G does not allege that she first discovered the long-term effects

 of her trafficking until 2017.8 Nor does she cite any case law or other authority for

 the proposition that even if she first discovered the long-term effects of her

 trafficking in 2017, that late discovery would toll Michigan’s statute of limitations.9

 Simply put, H.G. has not provided the Court any basis upon which to conclude that

 her negligence claims are timely. The Court will therefore DISMISS those claims.




 8
  In paragraph 120 of the First Amended Complaint, H.G. says that she was “treated
 for what was long term effects of repeated physical trauma” in 2017. (See First Am.
 Compl. at ¶120, ECF No.15, PageID.223; emphasis added.) But nowhere in the First
 Amended Complaint does H.G. allege when she first learned about or discovered
 her injuries.
 9
   It is possible that some sort of discovery rule could apply to H.G.’s negligence
 claim. But it is not the Court’s job to discover the authority supporting such a rule
 and to develop a discovery-rule theory for H.G. See, e.g., Rayyan v. Sharpe, 2008
 WL 4601427, at *7 (W.D. Mich. Oct. 15, 2008) (citing cases and noting that “[i]t is
 not the court’s job to conduct research, marshal evidence, or make a party’s
 arguments for him”).

                                           27
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.700 Filed 09/23/20 Page 28 of 32




                                         VII

       H.G. has not filed a formal motion for leave to file a Second Amended

 Complaint, but she did request leave to amend during the hearing on the instant

 motions. The Court declines to permit H.G. to amend for a second time.

       While leave to amend should be “freely give[n] when justice so requires,”

 Fed. R. Civ. Proc. 15(a)(2) (emphasis added), justice does not require that H.G. be

 permitted to file a Second Amended Complaint. As described in great detail above,

 the Court has already granted H.G. a full and fair opportunity to address and cure

 the very same pleading defects that the Court addressed in this Opinion and Order.

 Under these circumstances, leave to amend yet again – to correct faults that were

 specifically highlighted for H.G. prior to her last amendment – is properly denied.

       Justice would not be served by granting H.G. another “do over” after the

 parties and the Court have spent substantial time litigating the second round of

 motions to dismiss. Indeed, the Court held several hours of hearings, over two days,

 on Defendants’ motions to dismiss. Defendants each had multiple lawyers appear

 at those hearings. And the Court also had to spend considerable time reviewing

 nearly 150-pages of briefs and a growing (and ever evolving) body of case law both

 prior to and after the hearings.    Leave to amend is not justified under these

 circumstances.




                                          28
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.701 Filed 09/23/20 Page 29 of 32




       Finally, H.G. is not “entitled to an advisory opinion from the Court informing

 [her] of the deficiencies of [her] complaint and then [yet another] opportunity to cure

 those deficiencies.” Begala v. PNC Bank, Ohio, Nat’l Ass’n, 214 F.3d 776, 784 (6th

 Cir. 2000) (quoting and affirming district court order denying leave to amend

 complaint).

       At the hearings on Defendants motions to dismiss, counsel for H.G. said that

 H.G.’s trauma-related memory impairments justify leave to amend again. Counsel

 explained that H.G.’s memories of her trafficking have been coming back slowly

 and sporadically and that H.G.’s lack of complete memory explains her failure to

 include more detailed allegations in her original Complaint and First Amended

 Complaint. However, H.G. has failed to show how her impaired memory relates to

 the basis of the Court’s ruling here. As explained in detail above, the Court has

 found insufficient H.G.’s allegations regarding (1) Defendants’ knowledge of the

 particular sex trafficking venture at issue here and (2) the relationship between

 Defendant franchisors and their franchisees. H.G. has not explained how her

 repressed and impaired memories of her day-to-day victimization inhibited her from

 making allegations on these matters – that do not relate directly to her daily

 experiences. Moreover, counsel for H.G. did not identify any facts that H.G. has

 recalled since filing her First Amended Complaint that now enable her to file a

 Second Amended Complaint that cures the defects identified by the Court. In short,



                                           29
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.702 Filed 09/23/20 Page 30 of 32




 counsel’s general reference to H.G.’s impaired memory does not warrant an

 additional amendment.

       In an appeal from one of this Court’s prior decisions, Wysong Corp. v. APN,

 Inc., 266 F. Supp. 3d 1058 (E.D. Mich. 2017), the Sixth Circuit confirmed that

 denying leave to amend under the circumstances here is a proper exercise of

 discretion under Rule 15. In Wysong, the defendants moved to dismiss the plaintiff’s

 complaint, and, as in this case, the Court gave the plaintiff an opportunity to amend

 in order to correct the pleading deficiencies identified in the motion. The plaintiff

 filed an amended complaint, but it did not cure a key defect that the defendants had

 identified in the motion to dismiss. This Court held that the defect was fatal to

 plaintiff’s claims, and the Court denied leave to amend a second time because the

 plaintiff had failed to cure the defect when directly given the opportunity to do so.

 On appeal, the Sixth Circuit held that this Court’s “reasons were sufficient to justify

 denial of leave to amend,” and that court affirmed the denial of leave to amend.

 Wysong Corp. v. APN, Inc., 889 F.3d 267, 273 (6th Cir. 2018). As in Wysong, even

 though Rule 15 embodies a liberal policy in favor of permitting amendments, see,

 e.g., Tucker v. Middleburg-Legacy Place, 539 F.3d 545, 552 (6th Cir. 2008), the

 Court declines to grant H.G. leave to file a Second Amended Complaint.




                                           30
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.703 Filed 09/23/20 Page 31 of 32




                                          VIII

       Finally, the Court addresses H.G.’s request to proceed in this action through

 use of a pseudonym. (See Mot., ECF No. 2.) “As a general matter, a complaint must

 state the names of all parties. Fed.R.Civ.P. 10(a). However, [courts] may excuse

 plaintiffs from identifying themselves in certain circumstances.” Doe v. Porter, 370

 F.3d 558, 560 (6th Cir. 2004).        “Several considerations determine whether a

 plaintiff’s privacy interests substantially outweigh the presumption of open judicial

 proceedings. They include: (1) whether the plaintiffs seeking anonymity are suing

 to challenge governmental activity; (2) whether prosecution of the suit will compel

 the plaintiffs to disclose information ‘of the utmost intimacy’; (3) whether the

 litigation compels plaintiffs to disclose an intention to violate the law, thereby

 risking criminal prosecution; and (4) whether the plaintiffs are children.” Id.

       Courts in cases that involve victims of sex traffickers routinely allow

 plaintiffs, at least at the early stages of the litigation, to proceed under a pseudonym

 due to the sensitive and intimate nature of their allegations. See, e.g., Wyndham

 Hotels, 2020 WL 4368214, at *10 (explaining in detail why it is appropriate to

 plaintiff alleging that she was the victim of sex trafficking to use a pseudonym). For

 all the same reasons explained in Wyndham Hotels, and because, given the Court’s

 ruling above, the interests of H.G. remaining anonymous outweighs any prejudice




                                           31
Case 4:19-cv-13622-MFL-RSW ECF No. 39, PageID.704 Filed 09/23/20 Page 32 of 32




 to Defendants or the public, the Court will allow H.G. to proceed under a pseudonym

 at this time.

                                         IX

        For all the reasons stated above, IT IS HEREBY ORDERED that:

         Defendants’ motions to dismiss (ECF Nos. 19, 20) are GRANTED;

         H.G.’s First Amended Complaint (ECF No. 15) is DISMISSED WITH

           PREJUDICE and WITHOUT LEAVE TO AMEND; and

         H.G.’s motion to proceed under a pseudonym (ECF No. 2) is GRANTED.



                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
 Dated: September 23, 2020             UNITED STATES DISTRICT JUDGE



        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on September 23, 2020, by electronic means and/or
 ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         32
